                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,              )
                                        )
          Plaintiff,                    )                 Case No. 2:18-CV-01934-NJ
                                        )
          v.                            )
                                        )
 ARVIND AHUJA,                          )
                                        )
          Defendant.                    )
 _______________________________________)

            STIPULATION OF DISMISSAL OF ACTION WITH PREJUDICE

       Plaintiff United States and defendant Arvind Ahuja, through their respective undersigned

counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), stipulate that the above-captioned action

be dismissed with prejudice, with the parties bearing their own respective costs, including any

possible attorney fees or other litigation expenses.

//

//

//

//

//

//

//

//

//

//

//



                                         1
           Case 2:18-cv-01934-NJ Filed 05/04/21 Page 1 of 2 Document 47
Dated: May 4, 2021                       DAVID A. HUBBERT
                                         Acting Assistant Attorney General

                                         /s/James F. Bresnahan II
                                         JAMES F. BRESNAHAN II (VA Bar
                                         80164)
                                         Attorney for Plaintiff United States of
                                         America
                                         Tax Division, U.S. Department of Justice
                                         Post Office Box 7238
                                         Ben Franklin Station
                                         Washington, D.C. 20044
                                         Telephone: (202) 616-9067
                                         Fax: (202) 514-6770
                                         Email: james.f.bresnahan@usdoj.gov


                                         /s/ Shannon A. Allen
                                         Shannon A. Allen (SBN 1024558)
                                         Attorney for Defendant Arvind Ahuja
                                         DeWitt LLP
                                         13845 Bishop’s Drive, #300
                                         Brookfield, WI 53005
                                         Telephone: (262) 754-2840
                                         Facsimile: (262) 754-2845
                                         Email: saa@dewittross.com




                                       2
         Case 2:18-cv-01934-NJ Filed 05/04/21 Page 2 of 2 Document 47
